                Case 10-11255-CSS               Doc 4299        Filed 07/11/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                          )     Chapter 11
                                                                )
SS BODY ARMOR I, INC., et al.,1                                 )     Case No. 10-11255 (CSS)
                                                                )
                               Debtors.                         )     (Jointly Administered)
                                                                )

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON JULY 15, 2019 AT 10:00 A.M.2
               Hearing being held before the Honorable Christopher S. Sontchi
                  at the U.S. Bankruptcy Court for the District of Delaware,
             824 N. Market Street, 5th Floor, Courtroom #6, Wilmington, DE 19801

UNCONTESTED MATTER UNDER CNO:

1.       Recovery Trust's Fifth Omnibus (Substantive) Objection to Claims Pursuant to Section
         502(b) of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule
         3007-1 [Filed 6/14/19] (Docket No. 4265)

         Response Deadline: June 28, 2019 at 4:00 p.m.

         Responses Received: None.

         Related Documents:

                  A. Notice of Submission of Proofs of Claim Relating to the Recovery Trust's
                     Fifth Omnibus (Substantive) Objection to Claims Pursuant to Section 502(b)
                     of the Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local
                     Rule 3007-1 [Filed 7/1/19] (Docket No. 4283)

                  B. Certificate of No Objection Regarding Recovery Trust's Fifth Omnibus
                     (Substantive) Objection to Claims Pursuant to Section 502(b) of the
                     Bankruptcy Code, Bankruptcy Rules 3001, 3003 and 3007, and Local Rule
                     3007-1 [Filed 7/1/19] (Docket No. 4284)


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers are:
SS Body Armor I, Inc. (9361) f/k/a Point Blank Solutions, Inc. SS Body Armor II, Inc. (4044) f/k/a Point Blank
Body Armor, Inc.; SS Body Armor III, Inc.; (9051) f/k/a Protective Apparel Corporation of America; and PBSS
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.
2
 Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946).


DOCS_DE:224453.1 70934/001
                Case 10-11255-CSS       Doc 4299      Filed 07/11/19     Page 2 of 3



        Status: A certificate of no objection has been filed and counsel respectfully requests entry
        of the proposed form of order at the convenience of the Court.

CONTESTED MATTER GOING FORWARD:

2.      Motion to Enforce the Second Amended Joint Chapter 11 Plan Of Liquidation Proposed
        by Debtors and Official Committee of Unsecured Creditors Regarding Allocation of
        Remission Proceeds Among the Debtors and Class Plaintiffs Filed by Mohawk Capital,
        LLC, Jeff Dardarian, Rodney McFadden, John E. Malone, Daniel Khaykis, Chong Sin,
        Jon E. Jacks [Filed 7/2/19] (Docket No. 4285)

        Response Deadline: July 9, 2019 at 4:00 p.m.

        Responses Received:

                 A. Opposition of Post-Confirmation Debtor to Motion Regarding Allocation of
                    Remission Proceeds Among the Debtors and Class Plaintiffs [Filed 7/9/19]
                    (Docket No. 4293)
                 B. Recovery Trust's Statement in Support of Opposition of Post-Confirmation
                    Debtor to Motion Regarding Allocation of Remission Proceeds Among the
                    Debtor and Class Plaintiffs [Filed 7/9/19] (Docket No. 4294)
                 C. Statement and Reservation of Rights of Lead Plaintiffs With Respect to
                    Motion to Enforce the Second Amended Joint Chapter 11 Plan of Liquidation
                    Proposed by Debtors and Official Committee of Unsecured Creditors
                    Regarding Allocation of Remission Proceeds Among the Debtors and Class
                    Plaintiffs [Filed 7/9/19] (Docket No. 4297)

        Reply:

                 A. Reply in Support of Motion to Enforce the Second Amended Joint Chapter 11
                    Plan of Liquidation Proposed by Debtors and Official Committee of
                    Unsecured Creditors Regarding Allocation of Remission Proceeds Among the
                    Debtors and Class Plaintiffs [Filed 7/10/19] (Docket No. 4298)

        Related Documents (Including Joinders):

                 A. Exhibits A through L to Motion to Enforce the Second Amended Joint
                    Chapter 11 Plan Of Liquidation Proposed by Debtors and Official Committee
                    of Unsecured Creditors Regarding Allocation of Remission Proceeds Among
                    the Debtors and Class Plaintiffs [Filed 7/2/19] (Docket No. 4285)




                                             2
DOCS_DE:224453.1 70934/001
                Case 10-11255-CSS       Doc 4299     Filed 07/11/19   Page 3 of 3



                 B. [Signed] Order Granting Motion for Entry of an Order Scheduling an
                    Expedited Hearing and Shortening Notice with Respect to Motion to Enforce
                    the Second Amended Joint Chapter 11 Plan of Liquidation Proposed by
                    Debtors and Official Committee of Unsecured Creditors Regarding Allocation
                    of Remission Proceeds Among the Debtors and Class Plaintiffs [Filed 7/3/19]
                    (Docket No. 4289)
                 C. Joinder of Mahnaz Nourmand to Motion to Enforce the Second Amended
                    Joint Chapter 11 Plan Of Liquidation Proposed by Debtors and Official
                    Committee of Unsecured Creditors Regarding Allocation of Remission
                    Proceeds Among the Debtors and Class Plaintiffs [Filed 7/9/19] (Docket No.
                    4291)
                 D. Joinder of Ely Sakhai to Motion to Enforce the Second Amended Joint
                    Chapter 11 Plan Of Liquidation Proposed by Debtors and Official Committee
                    of Unsecured Creditors Regarding Allocation of Remission Proceeds Among
                    the Debtors and Class Plaintiffs [Filed 7/9/19] (Docket No. 4292)

        Status: This matter will be going forward.


Dated: July 11, 2019                      PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ James E. O’Neill
                                          Laura Davis Jones (DE Bar No. 2436)
                                          David M. Bertenthal (CA Bar No. 167624)
                                          James E. O’Neill (DE Bar No. 4042)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:     ljones@pszjlaw.com
                                                     dbertenthal@pszjlaw.com
                                                     joneill@pszjlaw.com

                                          Counsel to the Post Confirmation Debtor




                                             3
DOCS_DE:224453.1 70934/001
